The majority has felt compelled to follow the law set forth by the Ohio Supreme Court in Gerijo, which held that both prongs of the Columbia Oldsmobile5 test must be proven by the property owner challenging the validity of a zoning resolution. The federal constitutional issue in this cause was before the Supreme Court in Gerijo, but it was not addressed in the opinion. The constitutional issue was only addressed in a dissenting opinion.
As noted by the majority, the supreme law of the land was enunciated by the United States Supreme Court. Clearly, that court has held that the party attacking a zoning ordinance need establish only one of the prongs of the Columbia Oldsmobile test in order to prevail and prove the ordinance was constitutionally invalid. *Page 24 
Contrary to the position of the majority, I believe that this court is not bound by Gerijo, since the state Supreme Court has not decided the constitutional issue involved in this cause. This court is free to rule upon the constitutionality of the zoning resolution as it affects appellant in this cause and in the same manner as we have previously held, to wit, theColumbia Oldsmobile test must be applied in the disjunctive.
The trial court, relying on Gerijo, considered only appellee's motion for summary judgment, which it found well taken. The majority affirms the trial court's ruling that the zoning resolution serves a legitimate governmental purpose.
The court herein finds that appellant failed to respond or attempt to rebut appellee's evidence. By the same token, if the disjunctive interpretation of Columbia Oldsmobile test is applied based upon the record in this case, a decision in favor of appellant is required. Given that appellant did not rebut the evidence presented by the township, the record also shows that appellee did not submit specific facts or any facts to rebut the evidence presented by appellant and failed to offset the evidence establishing that the zoning resolution left the property owner without an economically viable use of his land.
Since the authority of the Supreme Court is the supreme law of the land, I believe this court must follow its pronouncement and our opinion would be easily distinguished from Gerijo. This court should, pursuant to App.R. 12(C), enter a judgment for appellant. Since my brothers are not convinced, I must dissent.
5 Columbia Oldsmobile, Inc. v. Montgomery (1990), 56 Ohio St. 3d 60,  564 N.E.2d 455.